Exhibit 10.02

 



LEASE AGREEMENT

 

1. PRELIMINARY

 

1.1.RAÍZEN ENERGIA S/A (“Raízen”), organized and existing under the laws of
Brazil, with its headquarters at Avenida Brigadeiro Faria Lima, 4100, 11th floor
– Itaim Bibi, CEP 04538-132, in the City of São Paulo, State of São Paulo,
enrolled with the tax payroll CNPJ No. 08.070.508/0001-78, and AMYRIS BROTAS
FERMENTAÇÃO DE PERFORMANCE LTDA. (“Amyris”), a limited liability company
organized and existing under the laws of Brazil, with its headquarters at
Rodovia SP-197 Brotas/Torrinhas, south-west area, part 1, km 7,5, Fazenda
Paraíso, CEP 17.380-000, Municipality of Brotas, State of São Paulo, Brazil,
enrolled with the Brazilian Taxpayer Secretariat under CNPJ 30.832.226/0001-10,
agree to enter into this Lease Agreement (“Agreement”), which shall be subject
to the following terms and conditions.

 

 

 

WHEREAS, on the present date, Amyris and Raízen entered into a Joint Venture
Agreement (“JV Agreement”) whereby they established the general terms and
conditions regarding (a) a commercial relationship by which Raízen would supply
utilities, energy, sugar and land to Amyris for the construction and operation
of Amyris Industrial Site (as defined below) pursuant to the terms and
conditions of the JV Agreement and of the Operational Agreements (as defined
below); and (b) the possibility of the formation of a JV Company for the
production and sale of REBM sweetener through the construction and operation of
certain manufacturing plants;

 



 

 

WHEREAS, on the present date and pursuant to the JV Agreement, the Parties have
decided to enter into this Agreement and the other Operational Agreements;

 

 

 

2.DEFINITIONS

 

1.2.       In addition to the other meanings defined and contemplated herein,
the terms and expressions defined below with their initials in capitals, when
used herein, shall have the meanings attributed to them below:

 

“Affiliate” in relation to a Party, means a company, partnership or other legal
entity which Controls (as defined below), or which is Controlled by, or which is
under common Control with, that Party, provided that, (i) Raízen Energia S.A.
(“RESA”) and Raízen Combustíveis S.A. (“RCSA”) shall be deemed the ultimate
parent entities of the group of companies to which they belong; (ii) exclusively
for the purposes of this Agreement, to the exclusion of any other purposes RESA
and RCSA shall be deemed Affiliates of each other and their respective
shareholders shall not be deemed Affiliates of either of them; and (iii) any
information concerning any aspect of this Agreement that is disclosed to
representatives of either RESA´s and/or RCSA´s shareholders shall not be deemed
disclosed to an Affiliate but rather to such representatives in their capacity
as either board members and/or advisers of RESA and RCSA and shall be used
solely for the purposes of assisting RESA, RCSA or any of their Affiliates in
their decision making process in respect of any aspect of this Agreement.

 



 

 

“Price” means the monthly rent amount due by Amyris to Raízen for the lease of
the Site.

 

“Site” means the Raízen’s real property located at city of Barra Bonita, State
of São Paulo, Brazil, at the Fazenda Pau D´Alho, filed at the real property
register office of Barra Bonita, State of São Paulo, under # 2.206, in
accordance with the descriptive memorandum (Schedule A). The Parties agree that
the Site of 180,000m² (one hundred and eighty thousand square meters), duly
identified in Schedule A, shall be leased for the first three (3) years counted
as from the execution of this Agreement. As from the third year, the Site shall
be of 165.000m² (one hundred and sixty five thousand square meters). The Parties
also agree that part of the Site shall be vacated by Amyris upon the execution
of the lease agreement by the JV Company.

 

“Operational Agreements” means, collectively, the following agreements for the
construction and operation by Amyris of the Amyris’ Industrial Site: (i) this
Agreement, (ii) the F&F Sugar Supply Agreement (as defined in the JV Agreement),
(iii) F&F Utilities Supply Agreement (as defined in the JV Agreement), and (iv)
F&F Energy Supply Agreement (as defined in the JV Agreement).

 

“Control” means the ownership, or beneficial ownership, directly or indirectly
through a series of legal entities, of fifty percent (50%) or more of common
shares (or its equivalent) bearing voting rights in a company, partnership or
other legal entity sufficient to permanently allow the controlling entity to
appoint the majority of

 



 

 

the directors (or equivalent) of the controlled entity, and “Controlling Party”
shall be interpreted in the same manner. For the purposes of this Agreement the
Parties agree that Cosan or its Affiliates and Shell or each Affiliates shall
each deem to jointly control Raízen, and that for the purposes of change of
control herein, either Shell or Cosan acquiring the shares of the other at
Raízen shall not be deemed as a change of control of Raízen.

 

“Business Day” or “Business Days” means a day on which commercial banks are
generally open for business in São Paulo and California.

 

"Applicable Law" means all laws, rules, statutes, decrees, regulations,
ordinances or orders valid and enforceable in Brazil, including all applicable
public, environmental and competition laws and regulations; and any
administrative decision, judgment and other pronouncement enacted, issued,
promulgated, enforced or entered into by any governmental authority.

 

“Amyris Industrial Site” means the Amyris’s industrial site that will be
installed at the Site for the production of flavors and fragrances.

 

“Party” means Raízen or Amyris, when referred individually.

 

“Parties” means Raízen and Amyris, when referred together.

 

“Term” means the validity term of this Agreement.

 

 

3.PURPOSE

 



 

 

3.1.       Raízen, as lessor, shall lease the Site to Amyris, as lessee, for the
Lease Period and Price.

 

3.1.1.       The lease established above is ruled by the article 565 et seq. of
Brazilian Civil Code.

 

3.1.2.       The improvements, buildings, structures and facilities made/built
in the Site are included in the purpose of this Agreement, with the exception of
any equipment and movable property that may be installed by Amyris in the Amyris
Industrial Site, which may be removed by Amyris at any time during the Term or
within six (6) months after the expiration of its term.

 

3.2.       Raízen represents to be currently negotiating the acquisition of the
Site with the current owner of the Site. Immediately upon the formalization of a
real estate sale and purchase agreement for the acquisition of the, Raízen will
be the legit and rightful owner of the Site, and that this real estate shall be
leased free and clear of any liens, debts, disposals, sale and purchase
commitments, promises, restrictions, overdue taxes, out-of-court or judicial
mortgages, fiduciary alienation, pledges, foreclosure, seizure, constriction,
ongoing lawsuits or any other encumbrances and liabilities which may affect
Amyris’ rights and responsibilities arising out of this agreement.

 

3.2.1. This Agreement shall only become effective as of the date in which Raízen
executes the sale and purchase agreement with the current owner of the Site.

 

3.3.       The Site shall be used exclusively by Amyris and for the purpose of
building and operating the Amyris Industrial Site in

 



 

 

accordance with the terms and conditions of the JV Agreement.

 

3.4.Amyris will pay to Raízen the Price for leasing the Site, as established at
clauses 8 and 9.

 

 

4.RAÍZEN’S OBLIGATIONS

 

4.1.       Without prejudice to other obligations set forth under this
Agreement, Raízen hereby undertakes to:

 

a       Deliver the Site to Amyris.

 

b      Supply Amyris with Site’s topography, sketches and other documents
necessary to Amyris comply with Brazilian government’s requirements

 

c      Provide electric power and water necessary for the construction of the
Amyris Industrial Site in accordance with the terms and conditions of the F&F
Energy Supply Agreement and the F&F Utilities Supply Agreement executed by the
Parties on the present date.

 

 

5.AMYRIS’S OBLIGATIONS

 

5.1.       Without prejudice to other obligations set forth under this
Agreement, Amyris hereby undertakes to:

 

a      Present an appraisal on the Area including, but not limited to, the
topography of the Site and its conservation status, at its expenses, within
ninety (90) days as of the execution of this Agreement (“Appraisal Report”).

 

b      Explore the Site exclusively for building and operating Amyris Industrial
Site.

 



 

 

c      Upon the termination of the Term or termination of this Agreement, return
the Site to Raízen in the same conditions as received pursuant to the Appraisal
Report.

 

d      Build Amyris Industrial Site at its own expenses.

 

e      Be fully liable for any damages suffered by third parties or by Raízen
due to the operation of Amyris Industrial Site.

 

f      Obtain all required licenses and permits for building and operating the
Amyris Industrial Site and present them upon Raízen’s request.

 

g      Bear all expenses, taxes, insurances and fees applicable to the Site.

 

h      At any time, ensure Raizen’s free access to the Site for periodic
inspections and/or verifications, which shall be performed by representatives or
companies appointed by Raízen, provided that Raízen communicates it to Amyris at
least three (3) days in advance

 

5.2.       Amyris shall present, up to 30 (thirty) days prior to the use of the
Site, a bail guarantee or a financial guarantee covering for the amount of three
(3) times the Price, to be contracted with an insurance company or a financial
entity appointed by Raízen. The Guarantee shall be valid until the end of the
Term, guaranteeing not only the payment of the Price, but also debts of any
nature arising from the obligations assumed under this Agreement, with express
provision for

 



 

 

waiving the benefit of the order and term of execution of 72 (seventy-two)
hours.

 

6.ENVIRONMENTAL RESPONSIBILITIES

 

6.1.       Amyris shall comply with all legal requirements related to pollution
and environmental compliance, and shall be the sole responsible for any acts of
its representatives, employees and subcontractors, and shall take full
responsibility for any and all damages arising out of its operation impacting
the environment, Raízen and third-parties. I.e. Amyris hereby undertakes to
indemnify all damages caused against the environment, Raízen and third-parties.
This clause shall survive the termination of this Agreement.

 

6.1.1       Amyris hereby undertakes to indemnify Raízen for any and all
judicial action, appeal, claim or motion related to any arbitration, audit,
inspection, assessment or dispute of any kind, including, but not limited to
indemnification, compensation, penalties, fines and other losses which Raízen
may incur in due to the building and operation of the Amyris Industrial Site.

 

 

7.       IMPROVEMENTS, BUILDINGS, STRUCTURES AND FACILITIES

 

7.1.       Amyris shall build the Amyris’ Industrial Site in the Site, at Amyris
expenses, exclusively for the production of flavor and fragrances.

 

7.2.       Amyris shall obtain all licenses and permits required for the
construction of the Amyris Industrial Site and shall also comply

 



 

 

with all requirements and technical standards required by the Applicable Law.

 

7.3.       Raízen assess and decide (approve or not approve) all improvements,
buildings, structures and facilities which are not related to the construction
of the Amyris Industrial Site.

 

7.4.       Amyris is responsible for Amyris Industrial Site’s maintenance, at
its own expenses.

 

7.5.       Upon return of the Site, Raízen shall not be bound to indemnify
Amyris for the construction of the Amyris Industrial Site and/or any
improvements and/or facilities built and installed by Amyris, as per clause
3.1.2.



 

7.6.       Without prejudice to other obligations set forth under this
Agreement, Raízen is entitled to make any improvements and/or build any
necessary or useful facilities for the maintenance of the Site or Amyris
Industrial Site, provided that Amyris refuses to carry out the aforementioned
improvements and/or buildings even after being notified.

 

7.7.       Amyris shall reimburse Raízen from any improvements, buildings,
structures and facilities made by Raízen, within forty five (45) days, as from
the date these improvements, buildings, structures and/or facilities are duly
reported (the payment receipts shall also be presented).

 

8.PRICE

 

8.1       The monthly Price shall be of R$ 44.000,00 (forty four thousand Reais)
for the first three years of this agreement, and R$ 40.000,00 (forty thousand
Reais) as

 



 

 

from the third anniversary of this agreement, which shall be due up to the
twentieth (20th) day of each month, during the Term.

 

8.2.       Every 12 (twelve) months the Price will suffer readjusted by the
positive fluctuation of the IGPM/FGV (or any index that comes to replace it).

 

8.3.       The Price shall also be adjusted proportionally to the occupied area
when the Site is vacated by Amyris upon the execution of the lease agreement of
the JV Company pursuant to the terms of this Agreement.

 

9.PAYMENT

 

 

9.1.       The Price due to Raízen by Amyris shall be paid through bank slip, to
be issued by Raízen, being considered the payment receipt as regular discharge
by Amyris of its obligations.

 

9.2.       In case of late payment, Amyris shall pay Raízen a 2% (two per cent)
late payment penalty over the overdue amount. Without prejudice to the late
payment penalty, the overdue amount shall be adjusted as per the positive
variation of IGPM/FGV (or any superseding index) plus 1% (one per cent)default
interest per month (pro rata).

 

10.TERM

 

 

10.1 This Agreement shall be valid for twenty (20) years (“Term”), extendable
for an additional 20-year period, pursuant to mutual consent of the Parties, or
until all obligations set forth under this Agreement are duly fulfilled by the
Parties, which on occurs first.

 

 

 

11.ACT OF GOD AND/OR FORCE MAJEURE EVENT

 

11.1.       If any Party becomes unable to perform its obligation due to an Act
of God and/or a Force Majeure Event (the “Event”), this Agreement will remain in
force, however the obligations prevented will be suspended as long as the Event
remains.

 

11.2.       The Party affected by an Event shall notify the other Party within
48 (forty eight) hours counted from the beginning of the Event. The notification
must contain a detailed description of the Event, indicating the nature of the
Event, the effects of the Event on the performance of the obligations set forth
in this Agreement and an estimation of the period each obligation will be
suspended. The suspensions of any obligation will not exempt the Party effected
by the Event for previous obligation or not effected, inclusively the payments
related to obligations previous of the Event, even though the due date of that
obligation is set for during the period of the Event.

 

11.3.       The Party that claimed to be affected by an Event shall strive to
remedy the Event and/or to minimize the effects of the Event over the other
Party and shall take all necessaries actions to prevent or reduce the risk of
new Events or the significance of their effects.

 

11.4.       Any Electric Energy rationing and/or governmental restrictions that
may prevent the fulfilment of this Agreement shall be considered as an Event.

 



 

 

11.5       Under no circumstance the following situations shall be considered as
an Event:

 

a       financial problems and/or difficulties of any Party;

 

b       any governmental act that the affect Party could avoid if it had
complied with the Applicable Law;

 

c       strike and/or labor interruptions or measures having a similar effect,
of employees and contractors of any of the Parties and/or of any subcontractors.

 

12.EVENTS OF TERMINATION

 

12.1.       The Agreement may be terminated independently of any formality, at
non-defaulting Party’s sole discretion, in the following hypothesis:

 

a)       any event of default of the Agreement, as long as the defaulting Party
had failed to cured it within 120 (one hundred and twenty) days, counted from
receiving date of non-defaulting Party’s notification;

 

b)       bankruptcy or judicial reorganization ordered or approved of any of the
Parties;

 

c)       if case of an Event prevent the Agreement fulfillment and lasts for a
period exceeding one hundred and eighty (180) consecutive days;

 

d)       After 60 (sixty) days of delayed payment rightful to Raízen;

 



 

 

a)       In the hypothesis set forth in Clauses 5.4 or 5.9 of the JV Agreement

 

12.2.       The Party that fails to comply with any clause and condition of this
Agreement and fails to remedy the failure within thirty (30) days from the
receipt of the notification sent by the innocent Party shall pay to the other
Party a penalty of merely punitive character of R$ 5.000.000,00 (five million
reais), without prejudice to the innocent Party being able, at its discretion,
to terminate this Agreement as well as to claim compensation for the direct
damages resulting from such default. The fine in question will be monetarily
restated based on the positive variation of the IGPM / FGV (or substitute index)
and plus interest of 2% (two) percent per month. Both charges (monetary
restatement and interest) will be due from your verification until your actual
payment.

 

13.ASSIGNMENT

 

13.1.       Neither Party may assign, either wholly or in any part, the
Agreement or any of its rights and obligations without the prior written consent
of the other Party. Nonetheless, the Parties consent that both Parties can
assign the Agreement to its own Affiliates regardless of any formality.

 

13.2.       Every assignment realized in disagreement with the clause above will
not be valid.

 

 

14.       RIGHT OF FIRST REFUSAL



 

14.1.       In the event that Raízen receives from third parties a binding offer
for the purchase of the Site, but not less than the entire Site, Amyris will be
granted the right of first refusal for acquisition of the Site for

 



 

 

the same overall value of the best offer Raízen receives, provided that the
offer presented by Raízen is for the acquisition of the entire Site. For the
avoidance of doubt, Amyris will not have right of first refusal if the Site is
transferred to one of Raízen's Affiliates.

 

14.2. If Amyris does not exercise the right of first refusal set forth in clause
14.1, for any reason, it is expressly agreed between the Parties that Raízen
and/or Raízen´s Affiliates shall notify the eventual buyer of the Site of all
obligations of this Agreement, the terms and conditions of this Agreement,
including the obligation to respect its term, thus establishing a validity
clause against third parties, pursuant to article 576, caput and §1 of the
Brazilian Civil Code.

 

15.       COMPLIANCE

 

15.1.       The Parties hereby agree to comply with all laws, rules, regulations
and conventions applicable to this Agreement and to their own activities, in
particular with the anti-trust, anti-money laundering and anti-corruption
legislations, such as Laws No. 12,529/2011, 9,613/1998, 12,846/2013, the US
Foreing Corrupt Practices Act (FCPA) and the UK Bribery Act, and to act with
honesty, loyalty, integrity and good faith, avoiding conflicts of interest under
this Agreement.

 

15.2.       Additionally, the Parties declare that they have Codes of Conduct,
or any other similar policies, applicable to their own business, that include
without

 



 

 

limitation, the need to take ethical and sustainable actions when conducting
their business, the prohibition of any form of forced or child labor, the
preservation of the environment, compliance with health and safety standards as
well as respect for customers, employees, contractors and the communities
established in places where the Parties carry out their activities.

 

15.3.       Without prejudice to the Applicable Law, the Parties undertake not
to give or receive, offer or ask for, directly or indirectly, to anyone, any
payment or benefit that constitutes undue or illegal advantage.

 

15.4.       For purposes hereof “undue advantage” means any personal or
corporate benefits whose purpose is to provide undue or inappropriate results,
which would not occur if not for the undue advantage.

 

15.5.       Any violations of any applicable law and/or of the Raízen’s Code of
Conduct should be reported to Raízen’s Ethics Line at (0800-7-724936) or by
email (canaldeetica@raizen.com).

 

15.6.       The Agreement may be terminated immediately, regardless of prior
notice in the event of breach of any of the provisions of this Section.

 

 

16.       NOTIFICATION

 

 

16.1.       All notifications and other communications related to the Agreement
shall be made in writing, and delivered by e-mail, post or handed to the person
indicated below. The communications shall

 



 

 

only be considered valid upon written confirmation of the receipt.

 

a       For Raízen:

 

 

 

 

 

b       For Amyris:

 

 

 

 

16.2.       Any and all changes related to the persons and/or contact
information indicated above shall only become valid upon five (5) Business Days,
as of the receipt of the written notice delivered by the other Party.

 

17.        GENERAL PROVISIONS

 

17.1.       Amyris shall not use any logo, name or trademark of Raízen or its
Affiliates in any type of advertisement or public announcement without the prior
authorization of Raízen in writing.

 

17.2.       The Agreement constitutes an extrajudicial enforceable instrument
according to article 784, item III of the Brazilian Civil Procedure Code, even
for the purpose of recovery of any sum related to the Agreement.

 

17.3.       Any information, document, material and any other data disclosed by
one Party to the other Party shall be deemed as confidential information and

 



 

 

shall not be disclosed to third parties under no circumstances and for no
reason, except if the disclosing party expressly authorizes (the “Confidential
Information”).

 

17.1.1.       Confidential Information excludes, and the obligations of
confidentiality and limitations on use will not apply to information and/or data
which:

 

a)       The receiving party can reasonably prove to be of its knowledge as of
the date of disclosure hereunder, except with respect to its knowledge regarding
the Parties’ intention to enter into this Agreement, which information shall be
considered Confidential Information for the purposes hereof;

 

b)       Is already in possession of the public as of the date of disclosure
hereunder or becomes available to the public after such disclosure other than
through the act or omission of the receiving party;

 

c)       Is required to be disclosed under applicable law, under the applicable
rules or regulations of any stock exchange where the Parties may have their
shares listed, or by a governmental and/or court order, decree, regulation or
rule (provided that the receiving party shall, to the extent legally permitted,
give written notice to the disclosing party prior to such disclosure and shall
exercise its best endeavors in order to make any such persons or entities to
whom Confidential Information is disclosed aware of the confidential nature of
any such information); and/or

 



 

 

d)       Is acquired independently from a third party that represents that it
has the right to disseminate such information at the time it is acquired by the
receiving party.

 

17.4.       Failure by either Party to take action towards the other in case of
the other Party’s non-compliance with obligations or conditions set forth under
the Agreement shall not be deemed to be a waiver to take action for a subsequent
non-compliance of the same or other obligations or conditions.

 

17.5.       If any term or condition of the Agreement is, fully or partially, by
law or judicial decision, considered null or impossible to be fulfilled, this
shall the considered as not written, and the other terms and conditions shall
remain in full force and effect.

 

17.6.       Any amendments to the Agreement shall be made by an Instrument of
Amendment.

 

17.7.       This Agreement shall be governed by and construed in accordance with
the Brazilian Law.

 

17.8.       In the event of any conflict between the English version and the
Portuguese version, the Portuguese version shall prevail over the English
version.

 

 



 

 

17.9.       Arbitration. Prior to submitting any Dispute (as defined below) to
the procedures of this Clause 17.9, the Parties commit to act in good faith to
settle the matter amicably by referral to the members of the relevant Parties´
senior executive teams, who shall seek to settle the matter within thirty (30)
days of the Dispute being so referred. Any dispute, controversy or claim
regarding the existence, construction, validity, interpretation, enforceability
or breach of this Agreement (a “Dispute”) shall be subject to the following
provisions.





 

 

17.9.1.       Any Dispute that is not resolved amicably by the Parties in
accordance with Clause 17.9 shall be settled finally and exclusively by
arbitration in accordance with the Arbitration rules of the International
Chamber of Commerce (the “ICC” or “Court”), which shall administer the
arbitration.

 

 

17.9.2.       The arbitration shall be heard, conducted and decided by an
arbitral tribunal composed of three (3) arbitrators. The arbitral tribunal shall
be constituted in accordance with the Rules of Arbitration, except that the
president of the arbitral tribunal shall be jointly appointed by the two (2)
co-arbitrators appointed by the parties to the arbitration. If the
Party-appointed arbitrators cannot reach agreement on a presiding arbitrator of
the tribunal and/or one Party refuses to appoint its arbitrator within said
thirty (30) Business Day period, the appointing authority for the implementation
of any such procedures shall be the chairperson (or its equivalent) of the
Court, who shall

 



 

 

appoint independent arbitrators who do not have any financial or other interest
in the dispute, controversy or claim. All decisions and awards by the
arbitration tribunal shall be made by majority vote.

 

 

17.9.3.       Unless otherwise expressly agreed in writing by the Parties to the
arbitration proceedings:

 

a)       the arbitration proceedings shall be held in in the City of São Paulo,
SP, Brazil where the arbitral award shall be rendered;

b)       the arbitration proceedings shall be conducted in the English language
and the arbitrator(s) shall be fluent in the English language;

c)       the arbitrator(s) shall be and remain at all times wholly independent
and impartial;

d)       the arbitration proceedings shall be conducted under the Arbitration
Rules of the ICC in effect on the date of execution of this Agreement by the
Parties;

e)       the costs of the arbitration proceedings (including attorneys' fees and
costs) shall be borne in the manner determined by the arbitrator(s), considering
the liability of each party to the arbitration for its payment, in proportion to
its success in the arbitral proceedings. The arbitral tribunal shall not have
jurisdiction to impose non-prevailing party’s attorney fees (honorários de
sucumbência);

f)       the arbitral award shall be in writing; be final and binding without
the right of appeal; be the sole and exclusive remedy regarding any claims,
counterclaims, issues or accountings presented to the

 



 

 

arbitrators; be made and promptly paid, free of any deduction or offset; and any
costs or fees incident to enforcing the award, shall to the maximum extent
permitted by law be charged against the Party resisting such enforcement;

g)       the award shall include interest from the date of any breach or
violation of this Agreement, as determined by the arbitral award, and from the
date of the award until paid in full, at the maximum rate permitted by law;

h)       judgment upon the award may be entered in any court having jurisdiction
over the person or the assets of the Party owing the judgment, or application
may be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be; and

i)       the arbitration shall proceed in the absence of a Party who, after due
notice, fails to answer or appear. An award shall not be made solely on the
default of a Party to answer or appear, but the arbitrator(s) shall require the
Party who is present to submit such evidence as the arbitrator(s) may determine
is reasonably required to make an award.

 

 

In witness whereof, the Parties sign this Agreement in two (2) original
counterparts of equal content and form, in the presence of two (2) witnesses who
also sign it below, such that it may produce its due and legal effects.

 

São Paulo, 10 de maio de 2019 / May 10, 2019.

 

 

 

 

 

_/s/ Antonio Simões _________

RAÍZEN ENERGIA S.A.

Nome/Name: Antonio Simões

Cargo/Title:

 

 

 

_/s/ Raphaela Gomes _________

RAÍZEN ENERGIA S.A.

Nome/Name: Raphaela Gomes

Cargo/Title:

 

 

 

_/s/ Eduardo L. Silveira ________

AMYRIS BROTAS FERMENTAÇÃO DE PERFORMANCE LTDA

Nome/Name:Eduardo L. Silveira

Cargo/Title: V.P. Amyris Brasil

 

 

 

 

_/s/ Giani Ming Valent __________

AMYRIS BROTAS FERMENTAÇÃO DE PERFORMANCE LTDA

Nome/Name: Giani Ming Valent

Cargo/Title: Diretor Engenharia

 

 

 

 

Testemunhas/Witnesses:

 

_/s/ Gustavo Bezerra Tenorio _______

 

 

 

 

 

 

_/s/ Diogo Simoes ____________

Nome/Name: Gustavo Bezerra Tenorio

RG:

CPF:

 

 

Nome/Name: Diogo Simoes

RG:

CPF:

 

